DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 5, 6, 16, and 17 recite the term “about” to refer to various ranges of values.  The term “about” is being interpreted as +/- 10% of the indicated value, as recited in Paragraph [0036] of the specification filed 05 July 2018.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over BOEGLI (US 20050067466 A1) in view of LUTZ (US 20060200963 A1), further in view of OZBAYSAL (US 20140209576 A1) and SCHNELL‘368 (US 6629368).
As to claim 1, BOEGLI teaches a method of repairing a superalloy component (Paragraph 0019 teaches the repair is applicable to a superalloy component.), the method comprising the following sequential steps performed in sequential order: (a) cleaning the component (Paragraph 0018 teaches cleaning of the component before brazing.  BOEGLI states that both salt bath and fluoride ion cleaning are considered in Paragraph 0018, with claim 25 teaching that both of the cleaning methods can be used.); (b) applying brazing material to the component (Paragraph 0013 teaches repairing of the cracks via brazing.); (c) heat treating the component (Paragraph 0018 teaches heat treating the component after the welding procedure.); (d) inspecting the component (Paragraph 0014 teaches the inspection of the component for defects after the brazing is completed.); (e) preparing the surface of the component (Paragraph 0017 teaches the removal of defect zones in between inspection and post-welding procedures.); (f) welding the component (Paragraph 0015 teaches welding of the component after inspection.) wherein the heat treatment step includes heating to multiple temperatures.  (Paragraph 0031 teaches multiple temperatures and predetermined time periods.) 
BOEGLI does not explicitly disclose (g) recontouring a surface of the component to obtain a desired profile or shape, wherein the recontouring step includes machining a surface of the component at the welded area to obtain the desired profile or shape.  
However, LUTZ teaches recontouring a surface of the component to obtain a desired profile or shape, wherein the recontouring step includes machining a surface of the component at the welded area to obtain the desired profile or shape. (Paragraph 0025 teaches a second contouring step in order to make the area conform to the desired or original contour. LUTZ discloses that this occurs after a second repair of the area and that it is accomplished using milling, grinding, sanding, machining, and combinations.  This machining is stated as being done until the welded portion and surrounding area conform to the desired or original contour.)
One of ordinary skill in the art would have been motivated to combine the post weld recontouring step of LUTZ with the super alloy repair welding step of BOEGLI in order to restore the surface of the part to the desired or original contour. (LUTZ Paragraph 0025)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the post weld recontouring step of LUTZ with the super alloy repair welding step of BOEGLI because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

BOEGLI does not explicitly disclose performing a second inspection of the component.
However, LUTZ teaches performing a second inspection of a superalloy component after a welding step. (Paragraph 0026 teaches a second inspection of the area where a second repair was completed, similar to BOEGLI’s second weld procedure.)
One of ordinary skill in the art would have been motivated to apply the known second inspection technique of LUTZ to the superalloy repair method of BOEGLI in order to ensure no surface defects remain after the second repair.  (LUTZ, Paragraph 0026)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known second inspection technique of LUTZ to the superalloy repair method of BOEGLI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

BOEGLI does not explicitly disclose wherein the welding the component includes welding with a pulse modulated laser source and a wire weld filler material to form a welded area.  BOEGLI does disclose the use of a pulse energy source and using a weld wire filler material. (Paragraph 0031 teaches a “DC-pulse plasma welding unit” and the use of commercially available weld wire.  Paragraph 0016 teaches the welding method in BOEGLI can be a laser OR plasma welding technique.)
However, OZBAYSAL teaches welding with a pulse modulated laser source and a wire weld filler material to form a welded area. (Paragraph 0011 teaches the welding of a superalloy component, such as a gas turbine blade or vane. Paragraph 0005- Paragraph 0006 teach the background of the invention is in repairing nickel based superalloy components for gas turbines.  Paragraph 0034 teaches the use of a solid wire filler material for the welding.  Paragraph 0039 teaches the use of a pulse modulated laser energy source.)
One of ordinary skill would have been motivated to apply the known pulse modulated laser energy welding technique of OZBAYSAL to the welding method step of BOEGLI in order to vary the energy transfer rate and filler along the weld line translation path so that uniform energy transfer is maintained within the entire weld, regardless of local topography variations. (OZBAYSAL Paragraph 0039)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known pulse modulated laser energy welding technique of OZBAYSAL to the welding method step of BOEGLI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

BOEGLI does not explicitly disclose heating the component to a first temperature and holding the component at the first temperature for a first predetermined time; heating the component to a second temperature and holding the component at the second temperature for a second predetermined time, the second temperature being higher than the first temperature; heating the component to a third temperature and holding the component at the third temperature for a third predetermined time, the second temperature being lower than the third temperature; and cooling the component.
However SCHNELL ‘368 teaches heat treatment of a superalloy component (Col. 1, Lines 6-9 teach the repairing of cracks/gaps.  Col. 1, Lines 61-65 teaches the repair of superalloy components including a brazing step.  This process is analogous to the process of BOEGLI.) including heating the component to a first temperature and holding the component at the first temperature for a first predetermined time; heating the component to a second temperature and holding the component at the second temperature for a second predetermined time, the second temperature being higher than the first temperature; heating the component to a third temperature and holding the component at the third temperature for a third predetermined time, the second temperature being lower than the third temperature; and cooling the component. (Figure 1 teaches multiple heating steps (Where T1 < T2 < T3) for predetermined times, followed by a cooling step.  The Figure shows a hold of 30 min @ 950 C, followed by 20 min @ 1050 C, followed by 8-20 h @ 1140 C, then a cooling rate of 1-2C/min.  Examiner notes that the claim uses the phrasing “the heat treating step includes”, which does not preclude more than three temperature changes.)
One of ordinary skill in the art would have been motivated to apply the known stepped heat treatment technique of SCHNELL ‘368 to the heat treatment method of BOEGLI in order to adjust the microstructure of the brazed joint in-situ as well as to allow for good melting of the brazing material.  (SCHNELL ‘368 Col. 2, Lines 23-28)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known stepped heat treatment technique of SCHNELL ‘368 to the heat treatment method of BOEGLI because it has 

As to claim 2, BOEGLI in view of LUTZ, OZBAYSAL and SCHNELL ‘368 teaches the method of claim 1, the superalloy component includes a gamma prime superalloy. (BOEGLI, Paragraph 0001 teaches the repair of gas turbine articles.  Paragraph 0007 teaches that has turbine components are gamma prime components. Paragraph 0019 teaches the repair is applicable to a superalloy component.)

As to claim 3, BOEGLI in view of LUTZ, OZBAYSAL and SCHNELL ‘368 teaches the method of claim 2, the gamma prime superalloy includes at least one of: B-1900, GTD-111, Inconel 100, Inconel 713, Inconel 738, Inconel 792, Inconel 939, MAR-M-246, MAR-M-509, Rene 77, Rene 108, Rene 125, or U-500, CM 247, Mar M 247. (BOEGLI, Paragraph 0031 teaches the repair of a component made from Inconel 738 (IN738LC).)

Claims 4, 6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BOEGLI (US 20050067466 A1) in view of LUTZ (US 20060200963 A1), further in view of OZBAYSAL (US 20140209576 A1) and SCHNELL‘368 (US 6629368), as applied in claim 3, further in view of IVORY (US 20060091182 A1).
As to claim 4, BOEGLI in view of LUTZ, OZBAYSAL and SCHNELL ‘368 teaches the method of claim 3, the cleaning step includes: immersing the component in a salt bath, and cleaning the component with a fluoride ion cleaning process.  (BOEGLI, Paragraph 0018 teaches cleaning of the component before brazing.  BOEGLI states that both salt bath and fluoride ion cleaning are considered in Paragraph 0018, with claim 25 teaching that both of the cleaning methods can be used.)
BOEGLI in view of LUTZ, OZBAYSAL and SCHNELL ‘368 does not explicitly disclose the order of operations, specifically immersing the component in a salt bath, and subsequently cleaning the component with a fluoride ion cleaning process.
However, IVORY teaches a repair method for an aerospace component cleaning method associated with brazing (See Paragraph 0001) where the joint is immersed in a salt bath, and subsequently cleaned with a fluoride ion cleaning process. (Paragraph 0026 teaches the cleaning is completed at an elevated temperature.  Paragraph 0027 teaches the first cleaning solution is a molten salt bath, with Paragraphs 0030-0031 teach the second cleaning is using hydrofluoric acid at an elevated temperature.)
One of ordinary skill in the art would have been motivated to apply the known cleaning order of operations from IVORY to the cleaning method of BOEGLI in order to remove remaining cleaning solution and byproducts from the first cleaning step as well as contaminants that remain from the first cleaning step. (IVORY Paragraph 0032)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known cleaning order of operations from IVORY to the cleaning method of BOEGLI because it has been held to be prima 

As to claim 6, BOEGLI in view of LUTZ, OZBAYSAL, SCHNELL ‘368 and IVORY teaches the method of claim 4, the applying brazing material step further includes: the brazing material comprising a nickel based braze alloy having the following composition by weight percent, balance Nickel, about 13%-17% Chromium, about 8%-12% Cobalt, about 2%-5% Tantalum, about 4%-7% Aluminum, about <4% Boron and about < 0.5% Yttrium  (BOEGLI, Paragraph 0031 teaches a braze alloy containing 16% Cr, 8.5% Co, 1.75% Ta, 3.4% Al, 0.01% B and 0% Yttrium, which is less than 0.5%.)

As to claim 8, BOEGLI in view of LUTZ, OZBAYSAL, SCHNELL ‘368 and IVORY teaches the method of claim 4, the inspecting step includes: performing a non-destructive test of the component, wherein the non-destructive test comprises a fluorescent penetrant inspection. (BOEGLI, Paragraph 0011 teaches Non-Destructive Testing, Paragraph 0025 teaches the use of a fluorescent penetrant inspection.  LUTZ, Paragraph 0022 teaches the use of a fluorescent penetrant inspection.)

As to claim 13, BOEGLI in view of LUTZ, OZBAYSAL, SCHNELL ‘368 and IVORY teaches the method of claim 4, the performing a second inspection of the component step comprising a fluorescent penetrant inspection. (BOEGLI, Paragraph 0025 teaches the use of a fluorescent penetrant inspection.  LUTZ, Paragraph 0026 teaches the use of a fluorescent penetrant inspection for the second inspection.) 

Claims 14-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BOEGLI (US 20050067466 A1) in view of IVORY (US 20060091182 A1), further in view of LUTZ (US 20060200963 A1)and SCHNELL‘368 (US 6629368).
As to claim 14, BOEGLI teaches a method of servicing a superalloy component comprised of a high gamma prime superalloy (Paragraph 0001 teaches the repair of gas turbine articles.  Paragraph 0007 teaches that has turbine components are gamma prime components. Paragraph 0019 teaches the repair is applicable to a superalloy component.), the method comprising the following sequential steps performed in sequential order: (a) cleaning the component with a salt bath immersion and fluoride ion cleaning (BOEGLI, Paragraph 0018 teaches cleaning of the component before brazing.  BOEGLI states that both salt bath and fluoride ion cleaning are considered in Paragraph 0018, with claim 25 teaching that both of the cleaning methods can be used.); (b) applying brazing material to the component (Paragraph 0031 teaches applying braze material after cleaning.; (c) heat treating the component (Paragraph 0031 teaches heat treatment after the brazing.); (d) inspecting the component (Paragraph 0031 also teaches an inspection after the heat treatment.); (e) preparing the surface of the component (Paragraph 0031 teaches grinding of defects, which is preparing the surface.); (f) welding the component, the welding performed with a pulse (Paragraph 0031 teaches welding of the component after the grinding, with a pulse modulated welding unit and using weld wire.) wherein the heat treatment step includes heating to multiple temperatures.  (Paragraph 0031 teaches multiple temperatures and predetermined time periods.)
BOEGLI does not explicitly disclose the order of operations for the cleaning, specifically: cleaning the component with a salt bath immersion followed by a fluoride ion cleaning.
However, IVORY teaches a repair method for an aerospace component cleaning method associated with brazing (See Paragraph 0001) where the joint is immersed in a salt bath, and subsequently cleaned with a fluoride ion cleaning process. (Paragraph 0026 teaches the cleaning is completed at an elevated temperature.  Paragraph 0027 teaches the first cleaning solution is a molten salt bath, with Paragraphs 0030-0031 teach the second cleaning is using hydrofluoric acid at an elevated temperature.)
One of ordinary skill in the art would have been motivated to apply the known cleaning order of operations from IVORY to the cleaning method of BOEGLI in order to remove remaining cleaning solution and byproducts from the first cleaning step as well as contaminants that remain from the first cleaning step. (IVORY Paragraph 0032)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known cleaning order of operations from IVORY to the cleaning method of BOEGLI because it has been held to be prima 

BOEGLI does not explicitly disclose (g) recontouring a welded area of the component, wherein the recontouring includes machining a surface of the component at the welded area to obtain a desired profile or shape and (h) performing a second inspection of the component.
However, LUTZ teaches (g) recontouring a welded area of the component, wherein the recontouring includes machining a surface of the component at the welded area to obtain a desired profile or shape and (h) performing a second inspection of the component. (Paragraph 0025 teaches a second contouring step in order to make the area conform to the desired or original contour. LUTZ discloses that this occurs after a second repair of the area and that it accomplished using milling, grinding, sanding, machining, and combinations.  This machining is stated as being done until the welded portion and surrounding area conform to the desired or original contour. Paragraph 0026 teaches a second inspection of the area where a second repair was completed, similar to BOEGLI’s second weld procedure.)
One of ordinary skill in the art would have been motivated to apply the post weld recontouring technique of LUTZ with the super alloy repair welding method of BOEGLI in order to restore the surface of the part to the desired or original contour. (LUTZ Paragraph 0025)
One of ordinary skill in the art would have been motivated to apply the known second inspection technique of LUTZ to the superalloy repair method of BOEGLI in order to ensure no surface defects remain after the second repair.  (LUTZ, Paragraph 0026)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known recontouring and second inspection technique of LUTZ to the superalloy repair method of BOEGLI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143(I)(D).

BOEGLI does not explicitly disclose heating the component to a first temperature and holding the component at the first temperature for a first predetermined time; heating the component to a second temperature and holding the component at the second temperature for a second predetermined time, the second temperature being higher than the first temperature; heating the component to a third temperature and holding the component at the third temperature for a third predetermined time, the second temperature being lower than the third temperature; and cooling the component.
However SCHNELL ‘368 teaches heat treatment of a superalloy component (Col. 1, Lines 6-9 teach the repairing of cracks/gaps.  Col. 1, Lines 61-65 teaches the repair of superalloy components including a brazing step.  This process is analogous to the process of BOEGLI.) including heating the component to a first temperature and holding (Figure 1 teaches multiple heating steps (Where T1 < T2 < T3) for predetermined times, followed by a cooling step.  The Figure shows a hold of 30 min @ 950 C, followed by 20 min @ 1050 C, followed by 8-20 h @ 1140 C, then a cooling rate of 1-2C/min.  Examiner notes that the claim uses the phrasing “the heat treating step includes”, which does not preclude more than three temperature changes.)
One of ordinary skill in the art would have been motivated to apply the known stepped heat treatment technique of SCHNELL ‘368 to the heat treatment method of BOEGLI in order to adjust the microstructure of the brazed joint in-situ as well as to allow for good melting of the brazing material.  (SCHNELL ‘368 Col. 2, Lines 23-28)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known stepped heat treatment technique of SCHNELL ‘368 to the heat treatment method of BOEGLI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143(I)(D).

As to claim 15, BOEGLI in view of IVORY, LUTZ and SCHNELL ‘368 teaches the method of claim 14, the high gamma prime superalloy comprising at least one of: B-1900, GTD-111, Inconel 100, Inconel 713, Inconel 738, Inconel 792, Inconel 939, MAR-M-246, MAR-M-509, Rene 77, Rene 108, Rene 125, or U-500, CM 247, Mar M 247. (BOEGLI, Paragraph 0031 teaches the repair of a component made from Inconel 738 (IN738LC).)

As to claim 17, BOEGLI in view of IVORY, LUTZ and SCHNELL ‘368 teaches the method of claim 15, the applying brazing material step further comprising: the brazing material comprising a nickel based braze alloy having the following composition by weight percent, balance Nickel, about 13%-17% Chromium, about 8%-12% Cobalt, about 2%-5% Tantalum, about 4%-7% Aluminum, about <4% Boron and about < 0.5% Yttrium.  (BOEGLI, Paragraph 0031 teaches a braze alloy containing 16% Cr, 8.5% Co, 1.75% Ta, 3.4% Al, 0.01% B and 0% Yttrium, which is less than 0.5%.))

As to claim 18, BOEGLI in view of IVORY, LUTZ and SCHNELL ‘368 teaches the method of claim 15, the inspecting step comprising: performing a non-destructive test of the component, wherein the non-destructive test comprises a fluorescent penetrant inspection. (BOEGLI, Paragraph 0025 teaches the use of a fluorescent penetrant inspection.  LUTZ, Paragraph 0026 teaches the use of a fluorescent penetrant inspection for the second inspection.)

As to claim 19, BOEGLI in view of IVORY, LUTZ and SCHNELL ‘368 teaches the method of claim 15, the preparing the surface step further comprising: based on results of the preceding inspecting step, machining one or more grooves with round contours located as near as possible to a center of the applied braze material to have a homogenous heat dispersion and stress distribution during the welding in the component. (BOEGLI, Paragraph 0026 teaches machining of portions of the component after the inspection.  Figure 5 teaches a half circle shape, which has “round contours” and is bisected by the applied braze material (7).  This places the round contours near the “center of the braze material” and would achieve the same “homogenous heat dispersion and stress distribution” as applicant’s claimed invention due to the similar structure of the groove.  Paragraph [0031] of the specification filed 05 July 2018 states that the “brazed zone should be located as near as possible to the center of the grooves”, which is shown in Figure 5 of BOEGLI.)  

As to claim 20, BOEGLI in view of IVORY, LUTZ and SCHNELL ‘368 teaches the method of claim 15, further comprising an initial recontouring step performed after the heat treating step, the initial recontouring step machining a brazed surface of the component to obtain a desired profile or shape. (BOEGLI, Paragraph 0031 teaches that the surface of the component was prepared for brazing using abrasive techniques, including grinding.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BOEGLI in view of LUTZ, OZBAYSAL, SCHNELL ‘368 and IVORY as applied to claim 4 above, and further in view of MALLOY (US20130029054A1) and CHASTEEN (US5071486).
As to claim 5, BOEGLI in view of LUTZ, OZBAYSAL, SCHNELL ‘368 and IVORY teaches the method of claim 4, wherein the component is exposed to a salt bath and a fluoride cleaning process.   (BOEGLI, Paragraph 0018 teaches salt bath cleaning and fluoride ion cleaning.  IVORY, Paragraphs 0027-0031 teach salt bath then hydrofluoric acid cleaning.)
BOEGLI in view of LUTZ, OZBAYSAL, SCHNELL ‘368 and IVORY does not teach the specific parameters of the salt bath and fluoride cleaning process.
However, MALLOY teaches a conventional salt bath process used on superalloy components where the salt bath comprises sodium hydroxide and an oxidizing agent, and the salt bath having a temperature range of about 400° C. to about 500° C. (Paragraph 0004 teaches that conventional salt baths use alkali metal hydroxides (sodium hydroxide) with alkali metal nitrates (sodium nitrate) and temperatures of 427 C to 538 C, which is about 400 C to about 500 C.  Paragraph 0013 teaches sodium nitrate, sodium hydroxide and temperature of 454 C.  Paragraph 0021 teaches salt baths with temperatures from about 400 C to about 500 C.)
One of ordinary skill would have been motivated to apply the known salt bath temperature and component selection technique from MALLOY to the salt bath method of BOEGLI in order to prevent material drag-out problems.  (MALLOY Paragraph 0021)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known salt bath temperature and component selection technique from MALLOY to the salt bath method of BOEGLI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143(I)(D).
Additionally, BOEGLI in view of LUTZ, OZBAYSAL, SCHNELL ‘368 and IVORY does not explicitly disclose the fluoride cleaning process.
However, CHASTEEN teaches a fluoride cleaning process for gamma prime hardened alloys (Col. 2, Lines 13-18 teach the alloys.) where the fluoride cleaning process preformed in a temperature range of about 900° C. to about 1,200° C (Col. 6, Line 10 teaches a temperature of 1000 C for the process, which is in the claimed range.), a pressure range between about 50 Torr and about 765 Torr (Col. 6, Lines 59-60 teach the cleaning is carried out in 1 atmosphere, which is 760 Torr, which is in the claimed range.), and using injection gas comprising one or more of Hydrogen and Hydrogen Fluoride. (Col. 2, Lines 3-4 teach the use of hydrogen as the injected gas.)
One of ordinary skill in the art would have been motivated to apply the known fluoride cleaning parameter selection technique from CHASTEEN to the cleaning process of BOEGLI in order to avoid operating in the sooting range, where the cracks gather soot and cannot be cleaned. (CHASTEEN, Col. 2, Lines 10-12)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known fluoride cleaning parameter .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over BOEGLI in view of IVORY, LUTZ and SCHNELL ‘368 as applied to claim 15 above, and further in view of MALLOY (US20130029054A1) and CHASTEEN (US5071486).
As to claim 16, BOEGLI in view of IVORY, LUTZ and SCHNELL ‘368 teaches the method of claim 15, wherein the component is exposed to a salt bath and a fluoride cleaning process.   (BOEGLI, Paragraph 0018 teaches salt bath cleaning and fluoride ion cleaning.  IVORY, Paragraphs 0027-0031 teach salt bath then hydrofluoric acid cleaning.)
BOEGLI in view of IVORY, LUTZ and SCHNELL ‘368 does not teach the specific parameters of the salt bath and fluoride cleaning process.
However, MALLOY teaches a conventional salt bath process used on superalloy components where the salt bath comprises sodium hydroxide and an oxidizing agent, and the salt bath having a temperature range of about 400° C. to about 500° C. (Paragraph 0004 teaches that conventional salt baths use alkali metal hydroxides (sodium hydroxide) with alkali metal nitrates (sodium nitrate) and temperatures of 427 C to 538 C, which is about 400 C to about 500 C.  Paragraph 0013 teaches sodium nitrate, sodium hydroxide and temperature of 454 C.  Paragraph 0021 teaches salt baths with temperatures from about 400 C to about 500 C.)
One of ordinary skill would have been motivated to apply the known salt bath temperature and component selection technique from MALLOY to the salt bath method of BOEGLI in order to prevent material drag-out problems.  (MALLOY Paragraph 0021)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known salt bath temperature and component selection technique from MALLOY to the salt bath method of BOEGLI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143(I)(D).
Additionally, BOEGLI in view of IVORY, LUTZ and SCHNELL ‘368 does not explicitly disclose the fluoride cleaning process.
However, CHASTEEN teaches a fluoride cleaning process for gamma prime hardened alloys (Col. 2, Lines 13-18 teach the alloys.) where the fluoride cleaning process preformed in a temperature range of about 900° C. to about 1,200° C (Col. 6, Line 10 teaches a temperature of 1000 C for the process, which is in the claimed range.), a pressure range between about 50 Torr and about 765 Torr (Col. 6, Lines 59-60 teach the cleaning is carried out in 1 atmosphere, which is 760 Torr, which is in the claimed range.), and using injection gas comprising one or more of Hydrogen and Hydrogen Fluoride. (Col. 2, Lines 3-4 teach the use of hydrogen as the injected gas.)
One of ordinary skill in the art would have been motivated to apply the known fluoride cleaning parameter selection technique from CHASTEEN to the cleaning process of BOEGLI in order to avoid operating in the sooting range, where the cracks gather soot and cannot be cleaned. (CHASTEEN, Col. 2, Lines 10-12)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known fluoride cleaning parameter selection technique from CHASTEEN to the cleaning process of BOEGLI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143(I)(D).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over BOEGLI (US20050067466A1) in view of LUTZ (US20060200963A1), further in view of OZBAYSAL (US 20140209576 A1), IVORY (US 20060091182 A1) and OGASAHARA (US20150040364).
As to claim 9, BOEGLI teaches a method of repairing a superalloy component (Paragraph 0019 teaches the repair is applicable to a superalloy component.), the method comprising the following sequential steps performed in sequential order: (a) cleaning the component (Paragraph 0018 teaches cleaning of the component before brazing.  BOEGLI states that both salt bath and fluoride ion cleaning are considered in Paragraph 0018, with claim 25 teaching that both of the cleaning methods can be used.); (b) applying brazing material to the component (Paragraph 0013 teaches repairing of the cracks via brazing.); (c) heat treating the component (Paragraph 0018 teaches heat treating the component after the welding procedure.); (d) inspecting the component (Paragraph 0014 teaches the inspection of the component for defects after the brazing is completed.); (e) preparing the surface of the component (Paragraph 0017 teaches the removal of defect zones in between inspection and post-welding procedures.); (f) welding the component (Paragraph 0015 teaches welding of the component after inspection.) wherein the heat treatment step includes heating to multiple temperatures.  (Paragraph 0031 teaches multiple temperatures and predetermined time periods.) and based on results of the preceding inspecting step, machining one or more grooves with round contours. (BOEGLI, Paragraph 0026 teaches machining of portions of the component after the inspection.  Figure 5 teaches a half circle shape, which has “round contours” and is bisected by the applied braze material (7).)
BOEGLI does not explicitly disclose (g) recontouring a surface of the component to obtain a desired profile or shape, wherein the recontouring step includes machining a surface of the component at the welded area to obtain the desired profile or shape.  
However, LUTZ teaches recontouring a surface of the component to obtain a desired profile or shape, wherein the recontouring step includes machining a surface of the component at the welded area to obtain the desired profile or shape. (Paragraph 0025 teaches a second contouring step in order to make the area conform to the desired or original contour. LUTZ discloses that this occurs after a second repair of the area and that it accomplished using milling, grinding, sanding, machining, and combinations.  This machining is stated as being done until the welded portion and surrounding area conform to the desired or original contour.)
One of ordinary skill in the art would have been motivated to combine the post weld recontouring step of LUTZ with the super alloy repair welding step of BOEGLI in order to restore the surface of the part to the desired or original contour. (LUTZ Paragraph 0025)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the post weld recontouring step of LUTZ with the super alloy repair welding step of BOEGLI because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

BOEGLI does not explicitly disclose performing a second inspection of the component.
However, LUTZ teaches performing a second inspection of a superalloy component after a welding step. (Paragraph 0026 teaches a second inspection of the area where a second repair was completed, similar to BOEGLI’s second weld procedure.)
One of ordinary skill in the art would have been motivated to apply the known second inspection technique of LUTZ to the superalloy repair method of BOEGLI in order to ensure no surface defects remain after the second repair.  (LUTZ, Paragraph 0026)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known second inspection technique of LUTZ to the superalloy repair method of BOEGLI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

BOEGLI does not explicitly disclose wherein the welding the component includes welding with a pulse modulated laser source and a wire weld filler material to form a welded area.  BOEGLI does disclose the use of a pulse energy source and using a weld wire filler material. (Paragraph 0031 teaches a “DC-pulse plasma welding unit” and the use of commercially available weld wire.  Paragraph 0016 teaches the welding method in BOEGLI can be a laser OR plasma welding technique.)
However, OZBAYSAL teaches welding with a pulse modulated laser source and a wire weld filler material to form a welded area. (Paragraph 0011 teaches the welding of a superalloy component, such as a gas turbine blade or vane. Paragraph 0005- Paragraph 0006 teach the background of the invention is in repairing nickel based superalloy components for gas turbines.  Paragraph 0034 teaches the use of a solid wire filler material for the welding.  Paragraph 0039 teaches the use of a pulse modulated laser energy source.)
One of ordinary skill would have been motivated to apply the known pulse modulated laser energy welding technique of OZBAYSAL to the welding method step of BOEGLI in order to vary the energy transfer rate and filler along the weld line (OZBAYSAL Paragraph 0039)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known pulse modulated laser energy welding technique of OZBAYSAL to the welding method step of BOEGLI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).


BOEGLI does not explicitly disclose the order of operations for the cleaning, specifically: cleaning the component with a salt bath immersion followed by a fluoride ion cleaning.
However, IVORY teaches a repair method for an aerospace component cleaning method associated with brazing (See Paragraph 0001) where the joint is immersed in a salt bath, and subsequently cleaned with a fluoride ion cleaning process. (Paragraph 0026 teaches the cleaning is completed at an elevated temperature.  Paragraph 0027 teaches the first cleaning solution is a molten salt bath, with Paragraphs 0030-0031 teach the second cleaning is using hydrofluoric acid at an elevated temperature.)
One of ordinary skill in the art would have been motivated to apply the known cleaning order of operations from IVORY to the cleaning method of BOEGLI in order to remove remaining cleaning solution and byproducts from the first cleaning step as well as contaminants that remain from the first cleaning step. (IVORY Paragraph 0032)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known cleaning order of operations from IVORY to the cleaning method of BOEGLI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
BOEGLI does not explicitly disclose machining one or more grooves with round contours located as near as possible to a center of the applied braze material to have a homogenous heat dispersion and stress distribution during the welding in the component.
However OGASAHARA teaches machining one or more grooves with round contours located as near as possible to a center of the applied braze material to have a homogenous heat dispersion and stress distribution during the welding in the component. (Figures 4 and 6 teach the creation of grooves (22, 32) that are centered on the braze material (23, 33).  The grooves (32) are rounded.)
One of ordinary skill in the art would have been motivated to apply the known rounded groove machining technique of OGASAHARA to the groove machining technique of BOEGLI in order to repair the base material more adequately (OGASAHARA, Paragraph 0058).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known rounded groove machining technique of OGASAHARA to the groove machining technique of BOEGLI because it has 

As to claim 10, BOEGLI in view of LUTZ, OZBAYSAL, IVORY, and OGASAHARA teaches the method of claim 9, wherein the grooves are at least about 0.5 mm deep and have a radius of curvature of at least about 1.5 mm. (BOEGLI, Paragraph 0026 teaches a depth of 0.2 to 3 mm, which is a prima facie teaching of “at least about” 0.5mm.  In addition, Figure 5 teaches a half circle shape to the ground down portions, so that a radius of curvature equals the depth, which is 0.2 to 3 mm, which is a prima facie teaching of “at least about” 1.5mm.)


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over BOEGLI in view of IVORY, LUTZ and SCHNELL‘368, as applied in claim 15 above, further in view of OGASAHARA (US201500400364).
As to claim 19, BOEGLI in view of LUTZ and SCHNELL ‘368 teaches the method of claim 15, wherein based on results of the preceding inspecting step, machining one or more grooves with round contours. (BOEGLI, Paragraph 0026 teaches machining of portions of the component after the inspection.  Figure 5 teaches a half circle shape, which has “round contours” and is bisected by the applied braze material (7).)
BOEGLI does not explicitly disclose machining one or more grooves with round contours located as near as possible to a center of the applied braze material to have a 
However OGASAHARA teaches machining one or more grooves with round contours located as near as possible to a center of the applied braze material to have a homogenous heat dispersion and stress distribution during the welding in the component. (Figures 4 and 6 teach the creation of grooves (22, 32) that are centered on the braze material (23, 33).  The grooves (32) are rounded.)
One of ordinary skill in the art would have been motivated to apply the known rounded groove machining technique of OGASAHARA to the groove machining technique of BOEGLI in order to repair the base material more adequately (OGASAHARA, Paragraph 0058).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known rounded groove machining technique of OGASAHARA to the groove machining technique of BOEGLI because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143(I)(D).

Response to Arguments
Applicant's arguments filed 14 July 2021, regarding the combination of BOEGLI and the secondary applied art, have been fully considered but they are not persuasive.

Applicant states “Boegli's process does not teach, suggest, or teach, suggest, or disclose the method order with recontouring after a welding step, where the recontouring machines a surface of the component at the welded area to obtain a desired profile or shape of the component.”  
Examiner does not rely upon BOEGLI for the stated limitation.

Applicant states “Applicants respectfully submit that nothing in Boegli or the secondary applied art provides a method with the steps in the sequential order as claimed. Regardless of machining in the secondary art applied in the Office Action's hypothetical rejection under 35 USC §103, there is nothing in any of the applied art to teach, suggest, or disclose adding a recontouring step into the Boegli process. In particular, the alleged combination does not teach, suggest, or disclose adding recontouring in the sequential order as recited.”
Examiner relies upon LUTZ as the secondary applied art to teach the limitations regarding the recontouring step.  LUTZ discloses an analogous repair process in that it includes a first repair, an inspection (See Paragraph 0021 -0022, a surface preparation step (See Paragraph 0023), a second welding step (See Paragraph 0023).  This method is similar to the claimed method steps and to BOEGLI’s disclosed method.  The second welding step is followed by a recontouring step (See Paragraph 0025) and then an inspection step (See Paragraph 0026).  In each rejection relying upon BOEGLI in view of LUTZ, a motivation from the art to combine the methods as well as the legal 

Applicant states “there is nothing in Boegli or the other art applied to teach, suggest, or disclose inserting a recontouring step into Boegli's process with a recontouring step after a welding step, where the recontouring machines a surface of the component at the welded area to obtain a desired profile or shape of the component, as embodied by the disclosure. The Office Action has not provided any support from the applied art or logic from common knowledge to support providing a recontouring step as per the rejection. Applicants respectfully submit that nothing in the art as applied teaches, suggests, or discloses a recontouring step positioned in sequential order as per the claims.”
Examiner respectfully asserts that each combination of BOEGLI with the other art applied recites a motivation along with the legal rationale behind the combination.  In the rejection above, LUTZ is specifically relied upon for the combination with BOEGLI to arrive at the claimed recontouring step and desired profile. Additionally, Examiner respectfully asserts that the rejections using LUTZ contain a statement of the motivation from the applied art for providing a recontouring step.

Applicant states “the Office Action has failed to point out where any concrete evidence is in the art to provide motivation to a person of ordinary skill in the art to precisely place a recontouring step after a welding step, where the recontouring machines a surface of the component at the welded area to obtain a desired profile or shape of the component, in the Boegli process. Moreover, the Office Action has failed to provide support and motivation why Boegli would warrant such a recontouring step.”
Examiner respectfully asserts that this statement appears to be a repetition of the sentiment found throughout the remarks that there is no motivation provided to combine LUTZ and BOEGLI, to which examiner has responded above.

Applicant states “nothing in the art as a whole teaches, suggest, or discloses the method in its totality, nor does any of the applied art lend itself to being combined. Applicant further reminds the Office of its obligation to provide more than a mere conclusory statement to establish a case for obviousness.”
Examiner respectfully asserts that the rejection above (and past rejections) have included more than just conclusory statements.  The rejections have included a motivation (either found in the art or logic from common knowledge) alongside the KSR rationale found in MPEP 2143 (I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
MANJOORAN (US 20120096713 A1) teaches in ¶0004 that IVORY teaches both a FIC and salt bath procedure for servicing a turbine component.
YOKOO (US 20130320073 A1) teaches a 3 step heat treatment followed by a cooling.
DRAGHI (US 5437737) teaches a 3 step heat treatment followed by a cooling.
KOTTILINGAM (US 20050015980 A1) teaches a rounded groove shape.
DZUGAN (US 5071054) teaches a rounded groove shape.
Georgieva (US20150125281) Example B (paragraphs 0081-0123) teach cleaning (0083) braze application (0086) heat treatment (0087) inspection (0089) surface treatment (remelt (0105)) welding (0115) and inspection (0115) in sequential order.
Baladjanian (US4285459) teaches cleaning, braze application, heat treatment, inspection, surface treatment, COATING, inspection for superalloy articles.  See Figure 1
Van Esch (US6575349) teaches Cleaning (including grinding), braze application, heat treatment, and inspection, (repeat).  The repetition of the process results in cleaning, braze application, heat treatment, inspection, grinding, braze application, inspection. See Col. 1 Li 42- Col. 2 Li 32.
BRUCK (US 20150048058 A1) ¶0045 teaches the laser welding system is used for a superalloy turbine component. ¶0045 teaches a build up welding, post weld inspection, and recontouring step in the disclosed method. ¶0052 teaches the use of a pulse modulated laser energy source for the advantage that the energy transfer rate .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.








/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12 August 2021